AFFIRMED and Opinion Filed October 29, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01351-CR

                         BRANDON LONELL VESTER, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F16-54035-J

                             MEMORANDUM OPINION
                       Before Justices Stoddart, Whitehill, and Boatright
                                 Opinion by Justice Whitehill
       Appellant Brandon Lonell Vester was indicted for aggravated assault with a deadly weapon

causing serious bodily injury and involving family violence. The indictment also included two

enhancement paragraphs. Appellant waived a jury trial, pleaded guilty to the offense, pleaded true

to the first enhancement paragraph, and pleaded not true to the second enhancement paragraph.

After hearing evidence, the trial court found appellant guilty of the offense, found both

enhancement paragraphs true, and assessed punishment at forty years’ imprisonment.

       On appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,

but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

        We affirm the trial court’s judgment.




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
171351F.U05




                                                  –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 BRANDON LONELL VESTER, Appellant                  On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
 No. 05-17-01351-CR        V.                      Trial Court Cause No. F16-54035-J.
                                                   Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                      Justices Stoddart and Boatright
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered October 29, 2018.




                                             –3–